DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 2-8, drawn to a multi-image display apparatus, further including specifics of light source emitting first, second and third wavelengths of light, classified in G03H2001/0212
II.	 Claims 9-14, drawn to a multi-image display apparatus, further including specifics of a first polarization plate configured to transmit only the second polarization component from the second image; a beam splitter disposed on an optical path between the first polarization plate and the polarization selective lens; and a 1/4 wavelength plate disposed between the beam splitter and the light source, classified in G02B5/3025
III.	Claims 15-22, drawn to a multi-image display apparatus, further including specifics of a first linear polarization plate configured to transmit only a first linear polarization component from the second image; a beam splitter on an optical path between the first linear polarization plate and the polarization selective lens;  a first 1/4 wavelength plate between the beam splitter and the spatial light modulator; and a second 1/4 wavelength plate between the beam splitter and the polarization selective lens, classified in G02B5/3083
23, drawn to a multi-image display apparatus, further including specifics of a polarization plate configured to transmit only the second polarization component from the second image; a beam splitter disposed on an optical path between the polarization plate and the polarization selective lens; and a 1/4 wavelength plate disposed between the spatial light modulator and the beam splitter, classified in G02B27/286
V.	Claims 24-26, drawn to a multi-image display apparatus, further including specifics of a first beam splitter disposed between the light source and the spatial light modulator; a 1/4 wavelength plate disposed between the first beam splitter and the light source; a polarization plate configured to transmit only the second polarization component from the second image; and a second beam splitter disposed on an optical path between the polarization plate and the polarization selective lens, classified in G02B27/283
In the scenario that Group I invention is elected, Claims 27-29 will be examined along with Group I.
3.	Claim 1 links inventions I -V.  The restriction requirement between/among the linked inventions is subject to the nonallowance of the linking claim(s), Claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The inventions are distinct, each from the other because of the following reasons:
4.	Inventions I-V are related as sub combinations disclosed as usable together in a single combination. The sub combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub combination is separately usable. In the instant case each sub combination has separate utility for use in a multi-image display apparatus without the specific features related in other sub combination. For instance, the invention of Group I does not need the specifics of the first polarization plate, beam splitter, polarization selective lens and 1/4wavelength plate recited in the invention of Group II.  Similarly, the invention of Group II does not need the specifics of a first 1/4 wavelength plate between the beam splitter and the spatial light modulator; and a second 1/4 wavelength plate between the beam splitter and the polarization selective lens as recited in the invention of Group III. See MPEP § 806.05(d).
The examiner has required restriction between sub combinations usable together. Where applicant elects a sub combination and claims thereto are  1.104. See MPEP § 821.04(a) . Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
 (b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
6.	A telephone call was made to Applicant’s Attorney, Stuart Lee on 1/24/2022 to request an oral election to the above restriction requirement but did not result in an election being made. 
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.V.D
Jyotsna V Dabbi					Examiner, Art Unit 2872              
                                                                                                                                                                                          
1/24/22

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872